Citation Nr: 1433655	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-49 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of concussion, including traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service
	Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A personal hearing was held before a Decision Review Officer (DRO) at the RO in March 2010.  

In a June 1982 rating decision, the RO initially considered and denied the claim for service connection for residuals of a concussion, and the Veteran did not thereafter perfect a timely appeal of that decision to the Board.  This would ordinarily mean that the initial decision had become final and binding as to the issue based on the evidence then of record.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  However, since that initial decision, the RO obtained additional unit records from the Joint Services Records Research Center (JSRRC) relating to the Veteran's unit, and has also obtained additional service personnel records for the Veteran.  These documents were not of record at the time of the June 1982 rating decision.  JSRRC records constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen.  Mayhue v. Shinseki, 24 Vet App 273 (2012).  Thus, the Board will reconsider this claim on the merits.  

In November 2013, the Board remanded the matter for further development of the record, to include obtaining any outstanding service treatment records, and private and VA treatment records, and scheduling a VA examination and medical opinion.  There has been substantial, if not full, compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board reviewed the virtual VA claims file to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

The Veteran does not have current residuals of concussion, including TBI.  


CONCLUSION OF LAW

The criteria for service connection for residuals of concussion, including TBI, are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in January 2009 and February 2009, prior to the initial rating decision, and in a November 2013 letter, prior to the issuance of a March 2014 supplemental statement of the case (SSOC).  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  Since April 1979, the Veteran has consistently reported that in the fall of 1968, he fell in a hole in Vietnam, and received a concussion and broken ribs, for which he was treated on an inpatient basis in a hospital in Vietnam.  He has named different hospitals as the location where he was treated.  In April 1979, April 1982, and January 1986, he said he was treated in October or November 1968 at the 18th Surgical Hospital in Chu Lai.  In March 2009, he said he was treated at the 312th Evacuation Hospital.  At his March 2010 RO hearing, he said he was treated at the 325th Evacuation Hospital.  In a December 2013 response to a request to the National Personnel Records Center (NPRC), the NPRC determined that the allegation had been investigated and no results were found in a search that was made for the 18th surgical hospital in Chu-Lai, Vietnam in 1968; the 312th Evacuation Hospital; and the 325th Evacuation Hospital, thus the Board finds that no further development is warranted in this regard.  The Veteran has also been afforded a VA examination.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a specified disease manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

In the present case, the Board finds that the evidence does not support a finding of a disability manifested by current residuals of TBI.  

The Veteran filed his claim for service connection in December 2008.  He has reported that he was involved often with heavy incoming firefights and was thrown on his back causing an injury and possible TBI.  He contends he has had concussions and they may be the cause of or a contributing factor for the severe headaches he experiences.  He describes an incident during his service in Vietnam when he fell into a hole that led to a tunnel where there were punji sticks.  He reportedly broke his ribs and suffered a severe concussion.  Since his filing there is no evidence of any current residuals of TBI.  

On VA PTSD examination in January 2013, the examiner indicated that there is no current diagnosis of TBI.  A January 2014 VA examination report reflects reports that the Veteran sustained a TBI in May 1968.  The examiner noted a medical history of the Veteran falling down and hitting his left knee and the back of his head on the ground.  He complained of headaches and reported being unconscious for "1 minute or so."  The examiner observed the Report of Medical History for the Veteran's separation from service was negative for head injury and negative for headaches.  The examiner opined that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to TBI.  The examiner noted significant diagnostic test findings and/or results in the form of a September 2009 head CT scan, which showed marginalized cerebral and cerebellar atrophy; and a January 2014 "MOCA test score of 23/30 (5 digit reversal, sentence repetition, 1/5 recall-2/5 with cues)."  However, the examiner did not relate such findings to TBI.  

The Board finds that service connection for residuals of concussion, including TBI is not warranted because the preponderance of the competent medical evidence establishes that the Veteran does not have a disability that manifests as a residual of concussion, including TBI.  In reaching this decision, the Board has relied on the objective medical evidence of record, including the post-service private and VA treatment records that fail to reflect any current residuals of concussion, including TBI, as well as the January 2014 VA examiner's opinion that indicates the Veteran does not have signs or symptoms that warrant a diagnosis of residuals of concussion, including TBI.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported these conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record that do not include any findings of any current residuals of concussion, including TBI.  

Although the Veteran generally avers that he currently has residuals of TBI, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of any current residuals of a concussion is his report of experiencing headaches.  The Board notes that although he is competent to report that he experiences headaches, he is not competent to relate these headaches to any concussion, including TBI, experienced approximately 46 years ago, as this is a complex medical question, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  

It is acknowledged that recent medical records reflect that the Veteran has been diagnosed with early dementia and rule-out age related cognitive decline.  See April 2008 private medical record from the Veteran's psychiatrist, "Dr. F-E," and March 2013 VA initial mental health assessment from Dr. F-E.  In March 2010, a Vet Center counselor observed that the Veteran experienced memory loss and an inability to concentrate related to his psychiatric symptoms, including severe insomnia.  However, ongoing VA clinical records fail to establish a diagnosis of any residuals of concussion, including TBI.  Further, post-service VA medical records reflect that the Veteran was hospitalized from January to March 1979 for psychiatric complaints, and the discharge summary indicated that in July 1978 he was beaten up at a party and suffered severe head trauma at that time.  It was noted that he was treated at a private hospital for facial injuries and post-concussion syndrome.  Again, however, there is no current diagnosis of residuals of a concussion.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there are no current residuals of concussion, including TBI, the claim for service connection is denied. 


ORDER

Service connection for the residuals of concussion, including TBI is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


